Citation Nr: 1329615	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  08-20 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to November 
1971.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which confirmed a previous denial of 
service connection for bilateral hearing loss and tinnitus.

In May 2012, the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or for 
years thereafter, and is not etiologically related to 
service.

2.  Tinnitus was not present in service or for years 
thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and service incurrence may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  

2.  Tinnitus was not incurred in or aggravated by active 
military service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The record reflects that in August 2006, prior to the 
initial adjudication of the claims, the Veteran was provided 
with the notice required under § 5103.  The Board notes 
that, even though the letters requested a response within 60 
days, they also expressly notified the Veteran that he had 
one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).  The Veteran was given the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the August 2006 letter.

The Board notes that all pertinent evidence has been 
obtained in this case and the Veteran has been given an 
appropriate VA examination for his bilateral hearing loss 
disability and tinnitus.  Neither the Veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the denied claims.  The 
Board is also unaware of any such evidence.

The Board remanded the claim in May 2012, to afford the 
Veteran an examination for his bilateral hearing loss and 
tinnitus.  The Veteran was afforded a VA examination in May 
2012.  The examination provided the information requested in 
the remand, with regard to the claims for bilateral hearing 
loss and tinnitus, and in that regard, is adequate for 
rating purposes.  The remand instructions were thereby 
complied with.  Stegall v. West, 11 Vet. App. 268  (1998).

In sum, the Board concludes that any errors in the notice 
and the development of the claims by the originating agency 
were not prejudicial to the Veteran.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2012).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 
C.F.R. § 3.303 (2012).

An alternative method of establishing incurrence or 
aggravation and a nexus to service is through a 
demonstration of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Clyburn v. West, 12 Vet. App. 296 (1999).  
Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was noted 
during service; (2) evidence of post- service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Hickson v. 
West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2012).  
The theory of continuity of symptomatology can be used only 
in cases involving those disabilities explicitly recognized 
as chronic.  38 C.F.R. § 3.309(a) (2012); Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA must give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for disability or death 
benefits.  38 U.S.C.A. 1154(a) (West 2002); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 
1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. 
App. 16 (1991).  Once evidence is determined to be 
competent, the Board must then determine whether that 
competent evidence is also credible.  Competency is a legal 
concept determining whether testimony may be heard and 
considered, while credibility is a factual determination 
going to the probative value of the evidence to be made 
after the evidence has been admitted.  Layno v. Brown, 6 
Vet. App. 465 (1994)

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2012).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service, or within 
the presumptive period after service, so as to permit a 
finding of service connection, subsequent manifestation of 
the same chronic disease at any later date, however remote, 
are service-connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, 
that does not apply to any condition that has not been 
recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Impaired hearing is considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2012). 

Sensorineural hearing loss is subject to service connection 
based upon continuity of symptomatology as an organic 
disease of the nervous system.  38 C.F.R. § 3.309(a) (2012).  
Any other form of hearing loss, such as conductive hearing 
loss, is not subject to service connection based upon 
continuity of symptomatology.  Accordingly, the Veteran's 
claims of continuity of symptomatology have been considered 
and addressed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013).  Furthermore, where hearing loss that is an organic 
disease of the nervous system manifested to a compensable 
degree within one year following separation from service, 
service connection shall be granted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2012).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter, VA shall resolve reasonable 
doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran contends that he has bilateral hearing loss and 
tinnitus, related to noise exposure during active service.  
Specifically, he claims that his hearing problems and 
tinnitus began in service after a hand grenade exploded in 
close proximity to him during basic training.  He claims 
that he was deaf for three days following the incident and 
that his hearing eventually returned, but the ringing in his 
ears persisted.  The Veteran's wife, parent, and other 
friends, some of whom are Veterans, submitted lay 
statements, attesting to the fact that the Veteran informed 
them that he was exposed to a grenade explosion during basic 
training and that he was deaf for three days following the 
incident.  

The medical evidence of record shows that the Veteran has a 
current bilateral hearing loss disability and tinnitus.  
Private treatment records show treatment for hearing loss 
with complaints of tinnitus beginning in 2004.  

The evidence of record, however, does not show that the 
Veteran's current bilateral hearing loss or tinnitus is 
related to noise exposure during active military service.  
Service treatment records are negative for any evidence of 
hearing loss or tinnitus, and there was no evidence of 
hearing loss or tinnitus at the time of the Veteran's 
discharge examination in August 1971.  The Veteran's U.S. 
Army Reserve 1978 enlistment examination is also negative 
for any evidence of hearing loss for VA compensation 
purposes or tinnitus, and the Veteran denied any hearing 
loss at that time.  Furthermore, the Board finds that there 
is no basis for finding that the Veteran's military 
occupational specialty (MOS) of Cook, would render him 
vulnerable to excessive noise exposure in service.

The Veteran was afforded a VA audiolgocial examination in 
February 2007.  However, the examiner concluded that the 
test results were not adequate for rating purposes, as a 
non-organic hearing loss was revealed bilaterally.  During a 
subsequent July 2007 VA audiological examination, the 
Veteran complained of tinnitus, which was constant and 
bilateral.  He was diagnosed with symmetric sensorineural 
hearing loss.  The examiner opined that the Veteran's 
tinnitus was more likely than not related to his bilateral 
hearing loss, and that the Veteran's hearing loss disability 
began after service.  However, he did not provide an opinion 
as to whether the hearing loss and associated tinnitus 
identified after service were related to a disease or injury 
in service.  As such, the Board found the opinion of the 
July 2007 VA examiner inadequate for evaluation purposes.

In accordance with the Board's May 2012 remand, the Veteran 
was afforded another VA audiological examination in May 
2012.  The Veteran again complained of hearing loss, which 
he reported began during military service, when he was 
exposed to noise from a hand grenade explosion.  An 
audiogram conducted at that time showed bilateral 
sensorineural hearing loss from 500-4000 hertz.  The 
audiologist opined that the Veteran's tinnitus was at least 
as likely as not a symptom associated with the hearing loss, 
as tinnitus is known to be a symptom associated with hearing 
loss.  The examiner also opined that the Veteran's current 
hearing loss was not at least as likely as not caused by or 
a result of an event in military service.  His rationale was 
that the Veteran's discharge examination was within normal 
limits, with no complaints of tinnitus, and the Veteran 
stated that he was in good health.  The examiner also noted 
that hearing loss due to noise is not progressive in nature, 
and therefore, with his discharge examination within normal 
limits, any hearing loss noted would more likely than not be 
the result of something other than service noise.  There is 
no contrary medical opinion of record.  The Board finds that 
the May 2012 VA opinion was based on a full review of the 
record.  Furthermore, the examiner considered the Veteran's 
reports of noise exposure and onset of hearing loss and 
tinnitus in service, in addition to his reports of a 
continuity of symptomatology since that time.  The opinion 
is complete and sufficient upon which to base a decision 
with respect to the Veteran's claim for service connection 
for bilateral hearing loss and tinnitus.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  

The Board notes that the Veteran's representative has argued 
that the Veteran's tinnitus is not related to his hearing 
loss, and instead, it was directly caused by the Veteran's 
claimed in-service noise exposure.  The representative also 
reported that the Veteran contends that his tinnitus began 
in service and has continued since that time.  See November 
2012 statement in support of claim.  The Veteran's report of 
continuity of tinnitus since service is discussed further 
below.  However, the VA audiologist opined in both July 2007 
and May 2012 that the Veteran's tinnitus is a symptom 
associated with his diagnosed bilateral hearing loss.  
Neither the Veteran nor his representative has not presented 
any medical evidence to support their claim their conclusion 
that the Veteran's tinnitus is not associated with his 
hearing loss.  Therefore, the Board finds that this opinion 
of the Veteran's representative lacks probative value.  

The Veteran's reports of a continuity of hearing loss and 
tinnitus since service is competent evidence of a continuity 
of symptomatology.  However, his report must be weighed 
against the contemporaneous record.  The Veteran first 
reported such continuity, however, years after service and 
only in connection with the claim for VA compensation.  
Furthermore, the first contemporaneous evidence of hearing 
loss or tinnitus in the record is from 2004 private 
treatment records, more than 30 years after his discharge 
from active service.  Moreover, the May 2012 VA audiologist 
who examined the Veteran and reviewed the claims folder has 
opined that the Veteran's hearing loss and associated 
tinnitus are not related to service, and there is no 
contrary medical opinion of record.  

The Veteran is competent to report the symptoms of his 
disability.  Such symptoms are "observable" symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it 
would require medical expertise to say that the current 
hearing loss or tinnitus identified long after service, are 
the result of in-service noise exposure.  The Veteran, and 
the other individuals who submitted statements on his 
behalf, as laypersons, are not qualified to render an 
opinion concerning the medical cause of his hearing loss or 
tinnitus.  38 C.F.R. § 3.159(a)(1),(2) (2012).  The Board 
finds that the examiner's opinion is more persuasive than 
the Veteran's assertions of continuity of symptomatology.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims and service connection 
for bilateral hearing loss and tinnitus on a direct basis is 
not in order.  

The Board also notes that without clinical evidence of 
manifestation of hearing loss or tinnitus to a compensable 
degree within a year after discharge, presumptive service 
connection also is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


